Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 1 of 23 PageID# 8908




                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION


  RAI STRATEGIC HOLDINGS, INC. AND R.J.
  REYNOLDS VAPOR COMPANY

                   Plaintiffs and
                   Counterclaim Defendants,
                                              Case No. 1:20-cv-00393-LO-TCB
  v.

  ALTRIA CLIENT SERVICES LLC; PHILIP
                                               REDACTED
  MORRIS USA INC.;
  and PHILIP MORRIS PRODUCTS S.A.

                   Defendants and
                   Counterclaim Plaintiffs.



                DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
              MOTION TO STRIKE INFRINGEMENT CONTENTIONS
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 2 of 23 PageID# 8909




                                               TABLE OF CONTENTS

 I.     INTRODUCTION ...............................................................................................................1

 II.    FACTUAL BACKGROUND ..............................................................................................3

 III.   LEGAL STANDARD..........................................................................................................7

 IV.    ARGUMENT .......................................................................................................................8

        A.        Defendants’ Supplemental Infringement Contentions Were Provided In A
                  Timely Manner After Reynolds’ Belated Discovery Supplementation ...................8

        B.        Even If Defendants’ Supplemental Infringement Contentions Are
                  Somehow Deemed Untimely, Any Alleged Failure To Disclose Is
                  “Substantially Justified” And “Harmless” .............................................................12

        C.        Even If Defendants’ Supplemental Infringement Contentions Are
                  Somehow Deemed Untimely, Unjustified And Not Harmless, Preclusion
                  Sanctions Are Not Warranted ................................................................................18

 V.     CONCLUSION ..................................................................................................................18




                                                                  i
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 3 of 23 PageID# 8910




                                                       TABLE OF AUTHORITIES



                                                                  CASES

 Ace Am. Ins. Co. v. McDonald’s Corp.,
   No. GLR-11-3150, 2012 WL 2523883 (D. Md. June 28, 2012) ......................................... 13, 15

 Biedermann Techs. GmbH & Co. KG v. K2M Inc., ...................................................................... 15

 Jaguar Land Rover Ltd. v. Bentley Motors Ltd.,
   No. 2:18-cv-320, 2020 WL 6387383 (E.D. Va. Aug. 27, 2020) ............................................... 15

 Kinlaw v. Nwaokocha,
   No. 17-cv-772, 2019 WL 2288445 (E.D. Va. May 29, 2019)..................................................... 8

 Lopez-Krist v. Salvagno,
   No. ELH-12-01116, 2013 WL 5705437 (D. Md. Oct. 17, 2013) .............................................. 14

 Southern States Rack & Fixture, Inc. v. Sherwin-Williams Co.,
   318 F.3d 592 (4th Cir. 2003) ................................................................................................... 1, 8

 Tritchler v. Consolidation Coal Co.,
   91 F.3d 134, 1996 WL 379706 (4th Cir. June 28, 1996) ...................................................... 8, 18

 United States ex rel. Skibo v. Greer Labs., Inc.,
  No. 5:13-cv-110, 2019 WL 1992139 (W.D.N.C. May 6, 2019) ............................................... 12

                                                                 RULES

 Fed. R. Civ. P. 37(c)(1) ................................................................................................................... 7




                                                                       ii
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 4 of 23 PageID# 8911




 I.     INTRODUCTION

        Defendants Altria Client Services LLC and Philip Morris Products USA Inc.

 (“Defendants”) diligently informed Reynolds of their intention to assert U.S. Patent No.

 10,420,374 (“the ’374 patent”) claims 16 – 25 within days of Reynolds’ producing the discovery

 necessary to support assertion of those claims, and served their detailed supplemental infringement

 contentions directed to those claims three days later. In a baseless attempt to try to avoid facing

 Defendants’ infringement claims on the merits, Reynolds seeks to strike them based on a gross

 misrepresentation of the discovery record. What is clear—based upon the actual and undistorted

 record—is that the timing of Defendants’ supplementation was dictated by Reynolds’ own

 continuing discovery failures and delays.        Reynolds’ motion is another instance of the

 “gamesmanship” for which Reynolds has already been admonished by this Court (and should be

 once again now on this motion).

        Reynolds cites no authority for the extraordinary exclusion relief it seeks on its motion—

 none. Defendants are aware of no case in this Court or elsewhere in which supplementation of

 contentions under Federal Rule of Civil Procedure 26(e) has been found untimely and stricken

 where, as here, a party diligently supplemented within days of receiving new information

 supporting the supplementation, the delay (if any) in receiving such new information was of the

 other side’s own making, two months remain in discovery at the time of supplementation, expert

 discovery has not yet commenced, and no trial date has been set.

        Regardless, even if Defendants’ supplementation were somehow deemed untimely (it is

 not), Reynolds falls far short of meeting any of the five factors enumerated in Southern States Rack

 & Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 596 (4th Cir. 2003) that Courts look to in

 considering whether such supplementation is “substantially justified or harmless” under Federal

 Rule of Civil Procedure 37(c)(1).


                                                  1
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 5 of 23 PageID# 8912




        First, Reynolds cannot claim surprise under Southern States Factor 1 by the newly asserted

 claims where, as here, the facts giving rise to assertion of claims 16 – 25 were possessed by

 Reynolds alone. Reynolds’ feigned surprise cannot be squared with Reynolds’ own pleadings in

 this case. Defendants’ counterclaim was not limited to specific claims of the ’374 patent, and

 Reynolds’ answers to that counterclaim pled affirmative defenses of invalidity and non-

 infringement directed to all of the ’374 patent claims. (Dkt. 70 at 17; Dkt. 274 at 18.) Reynolds

 was no doubt aware of the pressure sensor oscillation circuitry and its operation in its own products

 that ultimately provided the basis for Defendants’ assertion of claims 16 – 25 in its supplemental

 infringement contentions. Reynolds was also aware that Defendants were actively pursuing this

 information through discovery.      Both sides have repeatedly supplemented their discovery

 responses in this case. Defendants’ supplementation—after Reynolds belatedly produced its

 pressure sensor oscillation circuitry—could not have been a surprise to Reynolds.

        Second, Reynolds cannot credibly claim an inability to cure, or disruption of trial, under

 Southern States Factors 2 and 3, with two months remaining in discovery and no trial date. Expert

 discovery has yet to begin and both sides are actively immersed in fact discovery. Although

 complaining that Markman proceedings have already concluded (in which the Court rejected all

 13 of Reynolds’ proposed claim constructions), Reynolds fails to identify even a single term in the

 newly-asserted claims that requires construction. And even if Reynolds’ hypothetical claim

 construction concern were to materialize, there is ample time before the yet unscheduled trial for

 the Court to address it.

        Third, Reynolds cannot credibly claim that the assertion of claims 16 – 25 is unimportant

 under Southern States Factor 4. To do so would gut its contrived claim of prejudice. If the newly-

 asserted claims are unimportant and redundant, as Reynolds contends, there should be no new




                                                  2
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 6 of 23 PageID# 8913




 issues. If on the other hand, the newly asserted claims are different (and they are), then such claims

 are by definition important. For example, it would be important for Defendants to have the

 opportunity to present to the jury the full range of infringed claims as a backstop to Reynolds’

 invalidity challenges in this case.

        Finally, Defendants have irrefutably explained the timing of their supplementation under

 Southern States Factor 5. That timing was dictated by Reynolds’ repeated and continuing

 discovery delays and failures.

        Reynolds cites no authority that comes close to supporting discovery sanctions on this

 record. But even if Defendants contentions are somehow deemed untimely, unjustified and not

 harmless, more than ample time remains for Reynolds to prepare its response to Defendants’

 supplemental infringement contentions. Reynolds cites no authority for the draconian preclusion

 relief it seeks on the facts here—the request is entirely unsupported by law.

        Defendants, in their communications with Reynolds leading up to the meet and confer on

 this motion, implored Reynolds not to perpetuate its pattern of baseless discovery conduct. (See

 Ex. 2 (11/25/2020 M. Grant email to C. Molster).) Reynolds nevertheless proceeded with its ill-

 founded motion. Reynolds’ motion should be denied, and Reynolds should once again be

 admonished for its discovery (mis)conduct in filing the present motion based on a

 misrepresentation of the record and without legal basis.

 II.    FACTUAL BACKGROUND

        On June 29, 2020, Defendants asserted its counterclaims of infringement in this case,

 including its counterclaim that Reynolds’ Vuse products (i.e., Ciro, Alto, Vibe, and Solo) infringe

 the ’374 patent. (Dkt. 39 (Counterclaims) at ¶¶ 28-47.) All of the ’374 patent claims are directed

 to electronic vaping devices comprising a “puff sensor” and other limitations. Defendants’




                                                   3
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 7 of 23 PageID# 8914




 counterclaims identified “one or more claims of the ‘374 patent, including claim 1” as infringed

 by Reynolds. (Id. at ¶ 29.)

        Reynolds answered Defendants’ counterclaims on August 3, 2020, asserting among others,

 an affirmative defense of non-infringement on all claims of the ’374 patent—i.e., that Reynolds

 does “not infringe any valid and enforceable claim” of the ’374 patent. (Dkt. 70 at 17.) Reynolds

 repeated its affirmative defense as to all ’374 patent claims in its amended answer, filed October

 30, 2020. (Dkt. 274 at 18.) Reynolds’ affirmative defense was thus directed not only to initially

 identified ’374 patent claim 1, but all of the ’374 patent claims, including ’374 patent claims 16 –

 25 asserted in Defendants’ supplemental infringement contentions. Like claim 1, claim 16 is

 directed to an “electronic vaping device” comprising a “puff sensor” and other limitations. (Ex. 3

 (’374 patent) at 12:60-13:23, 14:47-65.) However, claim 16 (and its associated dependent claims

 17 – 25) additionally recite a feature absent in claim 1: a “controller including an oscillation

 circuit,” wherein the controller is configured to “measure a variation in an oscillation frequency of

 the oscillation circuit, and to selectively actuate a heater based on the variation in an oscillation

 frequency of the oscillation circuit.” (Id. at 14:47-65.) Reynolds presumably investigated its

 asserted affirmative defenses about its own commercial products, and most certainly was aware at

 least as of the filing of Defendants’ counterclaims of the potential future assertion of additional

 claims of the ’374 patent.

        Document Requests. In August 2020, Defendants served requests for production on

 Reynolds seeking specific technical information relating to the pressure/puff sensors used in the

 accused Vuse products. (Ex. 4 (8/11/2020 First Set of RFP) at RFP Nos. 106, 113, 114, 126, 129.)

 In October, Defendants noted significant deficiencies in Reynolds’ production and followed up

 several times on these requests,                          REDACTED



                                                  4
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 8 of 23 PageID# 8915




                                         REDACTED
                                                        . (Ex. 5 (10/9/2020 Humphrey letter), Ex.

 6 (10/16/2020 Humphrey email).) Reynolds refused to provide responsive documents that were

 within its control, and Defendants moved to compel. (Dkt. 219.)

        The Court granted Defendants’ motion to compel, noting that Defendants’

 “document requests were served on August 11, 2020, and substantial completion was due on

 October 23, 2020.” (Dkt. 263.) The Court ordered Reynolds to produce the technical documents

 and “fully cure all deficiencies in their production” by November 6, 2020. Reynolds failed to meet

 this deadline, and sought an extension of the Court-ordered deadline. (Dkt. 301, 304.) Reynolds

 continued to produce nearly 70,000 pages of documents after the October 23, 2020 substantial

 completion deadline, for the next four weeks, through November 20, 2020. (Ex. 1, Koh Decl. ¶ 2.)

        Interrogatories. In September 2020, Defendants served interrogatories on Reynolds,

 seeking the description and identification of “any puff sensor assembly… in each of the RJR

 Accused Products, including, but not limited to, the manufacturer, designer, components,

 properties, dimensions, operation, and materials comprising the puff sensor.” (Ex. 7 (Defendants’

 Interrogatory No. 20).) In response, on October 29, Reynolds            REDACTED


            (Ex. 8 (Reynolds’ Response to Interrogatory No. 20).) It was not until November 3,

 2020—after Reynolds was compelled to produce technical documents on the pressure/puff sensor

 from its suppliers—that Reynolds finally identified                  REDACTED
                                                                                         . (Ex. 9

 (Reynolds’ Second Supplemental Response to Interrogatory No. 20) at 3.)




                                                 5
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 9 of 23 PageID# 8916




        Reynolds again supplemented its interrogatory response on November 17, 2020—three

 days before Defendants were scheduled to take the Rule 30(b)(6) deposition   REDACTED
                                       REDACTED
                                       REDACTED
                                       . (Id. at 3-4.)

        Deposition Testimony. On November 20, Defendants took           REDACTED
                                                         REDACTED




        Despite Defendants’ repeated requests for supplementation and this Court’s Order to

 produce technical production, prior to Reynolds’ November interrogatory supplementation and

 document production, and the Daugherty deposition, Reynolds had not yet identified REDACTED



                 r. Such information was first provided to Defendants in the patchwork of

 Reynolds’ untimely supplemental interrogatory response              REDACTED




                                               6
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 10 of 23 PageID# 8917




                                           REDACTED
                       .1

           One day after Mr. Daugherty’s deposition, on November 21, Defendants notified Reynolds

  of their intent to assert claims 16 – 25 of the ’374 patent, based on recently obtained discovery and

  Defendants’ continued and ongoing investigation. (Ex. 11 (11/21/2020 Ltr. to J. Michalik).) On

  November 24, 2020, Defendants served their supplemental infringement contentions to include

  claims 16-25, citing to Mr. Daugherty’s deposition testimony and Reynolds’ late-produced

  documents, including documents identified in Reynolds’ November 17 interrogatory responses.

  III.     LEGAL STANDARD

           A party has a duty to disclose supplemental interrogatory responses in a “timely manner”

  under Federal Rule of Civil Procedure 26(e). Rule 37(c)(1) is applicable to failures by a party to

  provide required supplementation under Rule 26(e). Upon a showing of a failure to timely

  supplement, a court may strike such supplementation, unless such failure “was substantially

  justified or is harmless.” Fed. R. Civ. P. 37(c)(1). Courts consider the following factors to

  determine whether a nondisclosure of evidence is “substantially justified or harmless”: (1) the

  surprise to the party against whom the evidence would be offered; (2) the ability of that party to

  cure the surprise; (3) the extent to which allowing the evidence would disrupt the trial; (4) the



  1
      As discussed below, Reynolds attempts to justify its discovery delays by reference REDACTED



                                                                                         .
  Most tellingly, Reynolds itself failed to identify or refer to the document in its interrogatory
  responses or its supplemental interrogatory responses directed to the puff sensors used in its
  commercial products. Reynolds’ reliance on this document (and another one like it) as
  justification for its delay                           REDACTED
                                               borders on specious.


                                                   7
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 11 of 23 PageID# 8918




  importance of the evidence; and (5) the non-disclosing party’s explanation for its failure to disclose

  the evidence. Southern States, 318 F.3d at 596.

         Courts recognize that “[g]enerally, preclusion is considered a drastic remedy.” Tritchler

  v. Consolidation Coal Co., 91 F.3d 134, 1996 WL 379706, at *2 (4th Cir. June 28, 1996). Rule

  37(c)(1) expressly authorizes the district court to consider lesser remedies to preclusion, and

  district courts have broad discretion to select an appropriate remedy in light of the totality of the

  circumstances. Southern States, 318 F.3d at 593.

  IV.    ARGUMENT

         A.      Defendants’ Supplemental Infringement Contentions Were Provided In A
                 Timely Manner After Reynolds’ Belated Discovery Supplementation

         Defendants timely notified Reynolds of their intent to supplement their infringement

  contentions to include claims 16 – 25 of the ’374 patent on November 21, 2020—the day after

  Reynolds’ 30(b)(6) witness                               REDACTED
                                           . Defendants supplemented their infringement contentions

  a mere three days later, on November 24, 2020. Fact discovery is ongoing, and does not close

  until January 27, 2021. (Dkt. 334, 360.) Because Defendants disclosed their supplemental

  infringement contentions in a timely manner before the close of discovery, Rule 37(c)(1) is

  inapplicable, and Reynolds’ motion to strike must be denied. Kinlaw v. Nwaokocha, No. 17-cv-

  772, 2019 WL 2288445, at *4 (E.D. Va. May 29, 2019) (Rule 26(e) supplementation before the

  close of discovery is a “timely supplementation under Fed. R. Civ. P. 26(e)”).

         Further, the timing of Defendants’ supplementation is a direct result of Reynolds’ dilatory

  discovery responses and belated document production. Defendants’ supplemental infringement

  contentions adding ’374 patent claims 16 – 25 are based on discovery Reynolds provided just days

  prior to the contentions. (See Dkt. 362-2, Ex. B.) Defendants’ supplemental infringement



                                                    8
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 12 of 23 PageID# 8919




  contentions rely on information disclosed in Reynolds’ November 3 and 17, 2020 supplemental

  interrogatory responses, three technical documents from Reynolds’ production, and the deposition

  testimony of Mr. Daugherty. (Id.)

         Reynolds’ supplemental interrogatory responses               REDACTED




                                                      t. Id.

          And, as described below, Reynolds produced two of the three documents in November—

  only after the Court compelled Reynolds to produce responsive documents in its control. The

  third relied-upon document, alone without the supplemental interrogatory responses, late-

  produced documents, and Daugherty testimony, was insufficient to support Defendants’

  supplemental infringement contentions.

         Reynolds produced the first document relied on in Defendants’ supplemental infringement

  contentions, RJREDVA_001619092, on November 13, 2020. (Dkt. 392-8 Ex. H; Koh Decl. ¶ 3.)

  This document                                  REDACTED


                                                                 REDACTED




                                              .” (Id.; Ex. 3 (’374 patent) at 14:47-65.)

         Reynolds produced the second of the relied upon documents, RJREDVA_001616380, on

  November 5, 2020. (Dkt. 392-5 Ex. E; Koh Decl. ¶ 4.) This document            REDACTED



                                                 9
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 13 of 23 PageID# 8920




                                         REDACTED
                                                                    .       REDACTED


         Reynolds produced the third document, RJREDVA_000841859, on September 17, 2020.

  (Dkt. 392-3 Ex. C; Koh Decl. ¶ 5.) This Reynolds document              REDACTED




                                                     (Id. at RJREDVA_000841863.)

         Reynolds makes much of this third document, and bases its motion on it (and one other

  similarly non-descript early document previously produced by Reynolds).           But this third

  document,       REDACTED              , is not cumulative of the other cited documents, and absent

  the other later-produced documents, supplemental interrogatory responses, and Daugherty

  testimony, fails to provide sufficient basis for Defendants’ contentions. For example, REDACTED




                                                            .




                                                10
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 14 of 23 PageID# 8921




          On its face, the third document could not have served as a basis for Defendants’

  infringement claims, as confirmed by Reynolds’ own interrogatory responses. None of Reynolds’

  interrogatory responses or supplemental interrogatory responses identified this third document

  (or the other one like it cited by Reynolds in its motion). (See Ex. 9 (Reynolds’ Second Supp.

  Response to Interrogatory No. 20).) In fact, the significance of this document was not divined

  until Mr. Daugherty’s November 20 deposition, where he testified           REDACTED




                                                  ) Prior to that testimony, this document, which is

  the foundation of Reynolds’ entire motion, was never identified by Reynolds or in any manner

  linked to the puff sensors in the actual accused products.

          Rather than support Reynolds’ motion, the third document (and the other one like it)

  compels its denial.                                  REDACTED




                                                       Either way, the fact that Reynolds buried this

  non-descript document in its production and failed to identify it in connection with the accused

  sensors is fatal to its motion.




                                                  11
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 15 of 23 PageID# 8922




         Reynolds thus stymied the production of highly relevant documents           REDACTED
                                                                until November 2020, after the Court

  compelled Reynolds to do so, undermining Defendants’ investigation. Only after Defendants

  obtained this critical information from Reynolds, confirmed               REDACTED
                             through 30(b)(6) testimony, and consulted with their expert about this

  newly obtained information, were Defendants able to supplement their contentions to include

  claims 16 – 25. Defendants did so promptly, within days of obtaining the information. It was

  Reynolds—not Defendants—who directly caused any alleged “delay” of Defendants’ contentions.

  Defendants’ disclosure is therefore timely. United States ex rel. Skibo v. Greer Labs., Inc., No.

  5:13-cv-110, 2019 WL 1992139, at *4 (W.D.N.C. May 6, 2019) (supplemental disclosures based

  on receipt of new information and documents, when there was no specific deadline for Rule 26(e)

  supplementation, were timely).

         B.      Even If Defendants’ Supplemental Infringement Contentions Are Somehow
                 Deemed Untimely, Any Alleged Failure To Disclose Is “Substantially
                 Justified” And “Harmless”

         Even if Defendants’ supplementation is somehow deemed untimely in the face of

  Reynolds’ repeated discovery delays and failures, Reynolds fails to show that Defendants’

  infringement contentions for claims 16 – 25 should be stricken. Analysis of the five Southern

  States factors compels a finding that Defendants’ supplemental disclosures, even if untimely

  (which they are not), are “substantially justified or harmless,” as follows.

         Factor 1 (Surprise). Reynolds contends that it was “surprised” by Defendants’ disclosure

  of claims 16 - 25, because Defendants did not identify these claims in their initial infringement

  contentions on September 30. Dkt. 392 at 10. But there is no requirement in this case that

  contentions are limited to those disclosed in initial contentions. Fact discovery does not close until

  January 27, 2021, and both parties have repeatedly supplemented their contentions since


                                                   12
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 16 of 23 PageID# 8923




  September.    Indeed, Reynolds notes that it has repeatedly supplemented its own invalidity

  contentions for the ’374 patent. (Dkt. 392 at 10 (“Reynolds provided detailed contentions on these

  [invalidity] issues on September 17, September 25, October 16, and November 5”).) It cannot be

  a surprise to Reynolds that Defendants updated their contentions to include recent evidence

  obtained during discovery—just as Reynolds has done. Ace Am. Ins. Co. v. McDonald’s Corp.,

  No. GLR-11-3150, 2012 WL 2523883, at *5 (D. Md. June 28, 2012) (no surprise when Rule 26(e)

  supplementation was made before discovery deadline, and denying motion to strike).

         Reynolds’ feigned surprise is belied by its pleadings and by its assertions on this motion.

  As noted, Defendants ’374 patent counterclaim was not limited to specific claims, and instead pled

  that one or more claims, including claim 1, were infringed. Reynolds understood that the

  counterclaim was not so limited as evidenced by its affirmative defense in its initial and amended

  answers to Defendants’ counterclaims that all of the ’374 patent claims are either invalid or not

  infringed. (Dkt. 70 at 17; Dkt. 274 at 18.) Presumably, Reynolds investigated its affirmative

  defense, and had a basis for its pleading. It could come as no surprise that claims 16 – 25 could

  ultimately be at issue. And although Reynolds was not forthcoming regarding the oscillation

  circuitry in the accused puff sensors (see Section IV.A., supra), Reynolds contends it knew all

  along that such circuitry existed in its accused products and how such circuitry operated (if so,

  why is that information omitted from its interrogatory responses?). Reynolds cannot credibly

  claim to be surprised by Defendants’ inclusion of the claims 16 – 25 after Reynolds belatedly

  disclosed the puff sensors in the accused products, and their operation and structure.

         Factor 2 (Opportunity to Cure); Factor 3 (Trial Disruption). Reynolds contends that it has

  no opportunity to “cure the surprise,” because it has already prepared its invalidity defenses based

  on Defendants’ September 30 initial disclosure of asserted claims, and has only two weeks to




                                                  13
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 17 of 23 PageID# 8924




  prepare its expert reports. (Dkt. 392 at 10-11.) But as discussed for Factor 1, Reynolds’ own

  pleadings belie its assertion now that it has not previously considered and contemplated its

  defenses to claims 16 – 25. Defendants’ supplementation (the timing of which was dictated by

  Reynolds’ recalcitrance) comes with two months left in discovery, weeks before any expert

  discovery, and before any trial date has been set. Reynolds has more than ample time to prepare

  its responsive contentions, particularly having admittedly considered all of the ‘374 patent claims

  previously.

         Reynolds does not even attempt to argue that Factor 3 (disruption of trial) supports striking

  Defendants’ supplemental infringement contentions – nor could it. A trial date has not even been

  set in this case. And given the Court’s recent General Order regarding the ongoing pandemic, it

  is difficult to determine when trial could even be scheduled to proceed. (See General Order 2020-

  22, at https://www.vaed.uscourts.gov/sites/vaed/files/Gen%20Order%202020-22%20%20-%20

  Temporary%20Suspension%20of%20Jury%20Trials.pdf.)

         Reynolds’ concerns regarding the complete Markman proceedings also ring hollow.

  Reynolds fails to identify any claim term that it wishes to construe. (See Dkt. 392 at 11.) There

  is none. And even if Reynolds were to identify a new claim term at issue, there is again ample

  time and opportunity for the Court to address it.2

         Reynolds cites no case supporting striking of Defendants’ contentions on the facts of this

  case. To the contrary, fact discovery is ongoing, and no trial date has been set. Exclusion of

  Defendants’ contentions is inappropriate in this instance. See, e.g., Lopez-Krist v. Salvagno, No.

  ELH-12-01116, 2013 WL 5705437, at *10 (D. Md. Oct. 17, 2013) (denying motion to strike when



  2
    The Court’s willingness to do so may be informed by its disagreement with all of the 13
  constructions Reynolds proposed for Defendants’ patents during the Markman proceedings in
  this case. (See Dkt. 360.)


                                                  14
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 18 of 23 PageID# 8925




  “the evidence will not delay the trial, as no trial date has yet been set”); Ace Am. Ins., 2012 WL

  2423883, at *5 (same); Biedermann Techs. GmbH & Co. KG v. K2M, Inc., No. 2:18-cv-585, 2020

  WL 1648470, at *3 (E.D. Va. Mar. 16, 2020) (denying motion to strike new infringement

  assertions made prior to close of discovery and prior to opening expert reports).

         Reynolds’ reliance on Jaguar Land Rover Ltd. v. Bentley Motors Ltd., is misplaced. In

  Jaguar, Bentley served belated supplemental invalidity contentions more than six months after

  discovery had already closed. No. 2:18-cv-320, 2020 WL 6387383, at *2 (E.D. Va. Aug. 27,

  2020). Bentley also “failed to offer any reasonable explanation” for why it could not have

  supplemented earlier, during fact discovery. Id. at *2-3. Here, on the other hand, Defendants

  served their supplemental contentions more than two months before the close of discovery. And

  (as discussed below), Defendants provided a reasonable explanation for the timing of their

  disclosures, which was dictated by Reynolds’ own failure to timely produce highly relevant

  discovery.

         Because discovery is ongoing, Reynolds has ample opportunity to seek any further

  discovery it might need. Information on the accused Vuse products is within its possession,

  custody, or control. Reynolds’ claims of “severe prejudice” is simply unfounded.

         Factor 4 (Importance of the Evidence to Defendants). Reynolds’ contention that claims 16

  – 25 are “not important” is facially wrong and refuted by its willingness to file this motion in the

  face of its own dilatory discovery conduct that led to Defendants’ supplementation. To the extent

  Reynolds argues that there are no differences between claims 16 – 25 and previously-asserted

  claims, this would lay to rest Reynolds’ arguments of “surprise” and “prejudice.” But Reynolds

  knows better. Claims 16 – 25 include elements relating to the oscillation circuitry not present in

  the originally asserted claims.     The inclusion of these claims could thus have important




                                                  15
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 19 of 23 PageID# 8926




  implications on the issue of validity. Although Defendants believe that all of the asserted claims

  are valid and infringed, as this Court will appreciate, a jury could conceivably find Defendants’

  earlier-asserted claims invalid, while upholding the validity of claims 16 – 25 based on the

  additionally recited circuitry elements. The importance of this additional layer of protection is

  tremendous. Reynolds’ assertion that “Defendants have not identified any differences between the

  [already-asserted] claims and the newly asserted claims [16-25]” is folly. (Dkt. 392 at 11.) The

  differences are apparent from the plain language of the claims themselves.

         Factor 5 (Defendants’ Explanation For Any Failure To Disclose). Defendants have

  provided a complete explanation for any purported delay in their supplemental infringement

  contentions. (See supra, Section IV.A.) Reynolds asserts that Defendants should have included

  claims 16 – 25 earlier, because Reynolds produced one cited document, and a substantially similar

  document in June 2020. (Dkt. 392 at 12, Exs. C, D.) In fact, even Exhibits C and D, upon which

  Reynolds bases its motion, were not available for use in this case until September 17, 2020.3 But

  more importantly, neither exhibit (alone or together) provided a basis for assertion of claims 16 –

  25, as discussed above. (See supra, Section IV.A.) Both documents            REDACTED
                                                                                             . (Dkt.

  392, Ex. C, D.)                                  REDACTED




  3
    Reynolds appears to assert that Defendants should have asserted claims 16 – 25 back in June,
  when Defendants filed their counterclaims, based on the June 1 production in the related ITC
  action. (See Dkt. 392 at 2, 12; Laud Decl. ¶ 2.) But Defendants had no ability to use such
  documents in this case, until September 17, 2020 at the earliest, when the Protective Order was
  entered and a cross-use agreement was put in place. (Dkt. 103 ¶ 18.) Regardless, as discussed,
  the documents are not cumulative of Reynolds’ late-produced, compelled, technical documents
  specific to the puff sensors in the accused Vuse products.


                                                  16
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 20 of 23 PageID# 8927




                                          REDACTED




                         . (See Dkt. 392 at 7; Dkt. 392-6 Ex. F.)

         Reynolds itself gave no weight to these documents, because it failed to identify them in its

  interrogatory response (or any subsequent supplemental responses) seeking the description and

  identification of the puff sensor assembly in the accused Vuse products. (See Ex. 9 (Reynolds’

  Second Supp. Response to Interrogatory No. 20) at 2-4.) Thus, Reynolds’ earlier-produced

  documents are not cumulative of the specific, technical documents Reynolds was compelled to

  produce in November, and which Defendants relied on, along with Reynolds interrogatory

  supplementation and Rule 30(b)(6) deposition of Mr. Daugherty, to assert claims 16 – 25.

         Reynolds’ assertion that Defendants needed no documents because         REDACTED




                                                 REDACTED




                                                                    REDACTED




                                                 17
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 21 of 23 PageID# 8928




               REDACTED                      . (Ex. 9 (Second Supp. Response to Interrogatory No.

  20).)

          If, as Reynolds seems to contend, it was fully aware of the earlier documents, it obfuscated

  that knowledge during discovery by failing to identify them in its interrogatory responses. If on

  the other hand, Reynolds itself was unaware of the earlier documents or their relevance to its

  accused products, it cannot fault Defendants for failing to somehow associate those documents

  with Reynolds’ accused commercial products. Either way, this factor does not support Reynolds’

  motion.

          Contrary to Reynolds’ assertion, Defendants have provided a full, reasonable explanation

  for the timing of its disclosures, and Reynolds relies on a misrepresentation of the discovery record

  to assert otherwise.

          C.     Even If Defendants’ Supplemental Infringement Contentions Are Somehow
                 Deemed Untimely, Unjustified And Not Harmless, Preclusion Sanctions Are
                 Not Warranted

          Preclusion is a “drastic remedy.” Tritchler, 1996 WL 379706, at *2. Under Rule 37(c)(1),

  the Court has discretion to fashion whatever relief it deems appropriate in the case of a failure to

  disclose under Rule 26(e). For the reasons noted above, Defendants’ supplemental infringement

  contentions are not untimely, their conduct is substantially justified, and any delay here is harmless

  in any event. Nevertheless, should the Court determine that Defendants are somehow in violation

  of Rule 26(e), the sanction of preclusion would be unwarranted.

  V.      CONCLUSION

          Defendants respectfully request that the Court deny Plaintiffs’ request to strike Defendants’

  supplemental infringement contentions as to claims 16 – 25 of the ’374 patent.




                                                   18
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 22 of 23 PageID# 8929




  Dated: December 2, 2020            Respectfully submitted,

                                     By: /s/ Lawrence J. Gotts
                                     Lawrence J. Gotts (VSB No. 25337)
                                     (lawrence.gotts@lw.com)
                                     Maximilian A. Grant (VSB No. 91792)
                                     (max.grant@lw.com)
                                     Matthew J. Moore (pro hac vice)
                                     matthew.moore@lw.com
                                     LATHAM & WATKINS LLP
                                     555 Eleventh Street, N.W., Suite 1000
                                     Washington, DC 20004
                                     Telephone: (202) 637-2200
                                     Facsimile: (202) 637-2201

                                     Clement J. Naples (pro hac vice)
                                     clement.naples@lw.com
                                     LATHAM & WATKINS LLP
                                     885 Third Avenue
                                     New York, NY 10022-4834
                                     Tel: (212) 906-1200; Fax: (212) 751-4864

                                     Gregory J. Sobolski (pro hac vice)
                                     Greg.sobolski@lw.com
                                     LATHAM & WATKINS LLP
                                     505 Montgomery Street, Suite 2000
                                     San Francisco, CA 94111
                                     Telephone: (415) 391-0600
                                     Facsimile: (415) 395-8095

                                     Brenda L. Danek (pro hac vice)
                                     brenda.danek@lw.com
                                     LATHAM & WATKINS LLP
                                     330 North Wabash Avenue, Suite 2800
                                     Chicago, IL 60611
                                     Tel: (312) 876-7700; Fax: (312) 993-9767

                                     Counsel for Defendants Altria Client Services
                                     LLC, Philip Morris USA Inc., and Philip Morris
                                     Products S.A.




                                       19
Case 1:20-cv-00393-LO-TCB Document 398 Filed 12/02/20 Page 23 of 23 PageID# 8930




                                  CERTIFICATE OF SERVICE

           I hereby certify that on this 2nd day of December, 2020, a true and correct copy of the
  foregoing was served using the Court’s CM/ECF system, with electronic notification of such
  filing to all counsel of record:



                                                       /s/ Lawrence J. Gotts
                                                       Lawrence J. Gotts (VSB No. 25337)
                                                       (lawrence.gotts@lw.com)
                                                       LATHAM & WATKINS LLP
                                                       555 Eleventh Street, N.W., Suite 1000
                                                       Washington, DC 20004
                                                       Telephone: (202) 637-2200
                                                       Facsimile: (202) 637-2201


                                                       Counsel for Defendants Altria Client
                                                       Services LLC, Philip Morris USA Inc., and
                                                       Philip Morris Products S.A.




                                                  20
